    0:20-cv-04044-MBS-PJG         Date Filed 08/16/21      Entry Number 15       Page 1 of 1




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                 ROCK HILL DIVISION

JANYS CHAREST,                      ) Civil Action No. 0:20-cv-04044-MBS
                                    )
                     Plaintiff,     )
                                    )
       v.                           )             ORDER
                                    )
KILOLO KIJAKAZI,1                   )
Acting Commissioner of              )
Social Security Administration,     )
                                    )
                     Defendant.     )
____________________________________)

       AND NOW, this 16th day of August, 2021, upon consideration of Defendant’s unopposed

Motion to Remand, ECF No. 14, it is hereby

       ORDERED that Defendant’s Motion to Remand is granted and this case is remanded to

the Commissioner pursuant to the fourth sentence of 42 U.S.C. § 405(g) for further evaluation and

a new decision. This case is hereby dismissed.




                                                    /s/Margaret B. Seymour_________
                                                    Margaret B. Seymour
                                                    Senior United States District Judge

August 16, 2021
Columbia, South Carolina




1
  Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Therefore,
pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be
substituted for Andrew Saul as the defendant in this suit. No further action need be taken to
continue this suit by reason of the last sentence of section 205(g) of the Social Security Act, 42
U.S.C. § 405(g).
